

 SCON 26 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for the unveiling of the American Prisoners of War/Missing in Action (POW/MIA) Chair of Honor.
U.S. Senate
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. CON. RES. 26IN THE SENATE OF THE UNITED STATESOctober 25, 2017Agreed toCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for the unveiling of the
			 American Prisoners of War/Missing in Action (POW/MIA) Chair of Honor.1.Use of Emancipation Hall for unveiling of American Prisoners of War/Missing in Action (POW/MIA)
 Chair of Honor(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used for an event on November 8, 2017, to unveil the American Prisoners of War/Missing in Action (POW/MIA) Chair of Honor.(b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.Secretary of the SenateClerk of the House of Representatives